Name: Commission Regulation (EC) NoÃ 354/2005 of 1 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 2.3.2005 EN Official Journal of the European Union L 56/1 COMMISSION REGULATION (EC) No 354/2005 of 1 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 2 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 1 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 115,1 204 63,9 212 135,3 624 184,6 999 124,7 0707 00 05 052 174,3 068 113,5 204 132,4 220 230,6 999 162,7 0709 10 00 220 28,9 999 28,9 0709 90 70 052 187,2 204 152,6 999 169,9 0805 10 20 052 50,7 204 49,6 212 51,6 220 39,8 421 41,6 624 56,6 999 48,3 0805 50 10 052 57,9 999 57,9 0808 10 80 388 98,1 400 111,3 404 96,9 512 102,3 524 56,8 528 78,1 720 61,4 999 86,4 0808 20 50 388 77,2 400 92,1 512 48,7 528 65,1 720 45,1 999 65,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.